Citation Nr: 0930799	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-42 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served in the Texas Army National Guard.  He 
was on active duty for training from August 1983 to November 
1983.  He also performed active duty for training prior to 
August 1983 and after November 1983 until June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of August 2004 rendered by the 
Philadelphia, Pennsylvania, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  It is noted that since 
the appellant submitted his claim, he has relocated.  The 
claim has been processed by the Cleveland, Ohio, RO and is 
currently being processed by the Waco, Texas, RO.  The issues 
that originally were on appeal were entitlement to service 
connection for a lower back disability and tinnitus.  The 
third issue on appeal was whether new and material evidence 
had been sufficient to reopen the appellant's claim for 
entitlement to service connection for bilateral hearing loss.  

The appellant presented testimony before the Board via a 
video conference hearing in February 2006; a transcript of 
that hearing was produced and has been included in the claims 
folder for review.

By a Decision/Remand dated in December 2006, the Board 
reopened the claim for entitlement to service connection for 
bilateral hearing loss.  Subsequently, the Board denied the 
appellant's claim for service connection for a lower back 
disability.  The issues involving bilateral hearing loss and 
tinnitus were then returned to the RO via the Appeals 
Management Center (AMC) for the purpose of obtaining 
additional medical evidence.  That evidence has been obtained 
and the claim has since been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The service medical treatment records do not show 
treatment for or complaints involving bilateral hearing loss 
or tinnitus.  

3.  VA audiological test results do not show puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies at 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test at less than 
94 percent in the right or left ear.

4.  Competent medical evidence etiologically linking tinnitus 
with the appellant's military service or to a service-
connected disability has not been presented.


CONCLUSIONS OF LAW

1.  The appellant does not have a right or left ear hearing 
loss disability for VA benefit purposes and service 
connection for a bilateral hearing loss is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant in January 2007 by the AMC.  This letter was 
accomplished after the Board reopened the appellant's claim 
involving bilateral hearing loss.  The letter sent by the AMC 
was provided to the appellant prior to a determination of the 
merits of his service connection claim.  This letter informed 
the appellant of what evidence was required to substantiate 
the claim for service connection and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  It is noted that the claims folder contains medical 
records from private medical care providers.  It does contain 
records of treatment from any VA facility.  The claims folder 
indicates that the RO/AMC has sent inquiries to various VA 
facilities but those requests for records have been returned 
with negative responses.  Therefore, it must be concluded 
that the VA has obtained all of the medical records that are 
relevant to the claim now before the Board.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
underwent a VA audiological examination in March 2009.  The 
results of that examination have been included in the claims 
folder for review.  A review of that examination report notes 
that the claims folder was reviewed prior to the examination, 
a thorough examination of the appellant was accomplished, and 
the opinion provided was supported by sufficient rationale.  
Therefore, the Board finds that the March 2009 examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

Although neither the appellant nor his representative have 
asserted that the most recent VA examination inadequately 
reflected the appellant's hearing loss, the Board would add 
the following.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court held that audiometric testing in 
sound controlled rooms are adequate testing grounds for 
rating purposes.  As such, the Board finds that the March 
2009 VA examination is adequate for rating purposes.  The 
examiner noted that the appellant experienced hearing 
difficulty in the left ear at the 4000 hertz level.  The 
appellant has offered no expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results; nor has he offered any 
expert medical evidence demonstrating that an alternative 
testing method exists and that such method is in use by the 
general medical community.  Thus, no additional action in 
this regard is warranted.  See Martinak, supra. (noting that 
even if an audiologist's description of the functional 
effects of the appellant's hearing disability was somehow 
defective, the appellant bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.)

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself to this opportunity and 
provided testimony before the Board in February 2006.  During 
that hearing before the undersigned Veterans Law Judge (VLJ), 
the appellant described his disabilities and then proffered 
opinions as to why he believed they were related to or caused 
by his military service.  The appellant was given notice that 
the VA would help his obtain evidence but that it was up to 
the appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issue now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its December 2008 remand instructions.  The 
Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for a medical examination and 
the appellant attended that examination.  The results were 
then returned to the AMC and the AMC issued a rating after 
reviewing the results of that examination.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2008).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection but he was not 
provided with the information concerning the assignment of a 
disability evaluation and an effective date.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board is denying the appellant's request for service 
connection, any question as to the appropriate effective date 
or the disability evaluation to be assigned is rendered moot.  
Hence, the appellant is not prejudiced by the lack of this 
element of notice.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, ". . . where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (The Court held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

Even though disabling hearing loss may not be demonstrated at 
separation, a service member may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the service member's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

The service member's service medical records are negative for 
hearing loss of either ear or for complaints involving 
tinnitus.  The appellant's enlistment physical indicates that 
an audiological examination was performed in June 1983.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
10
10
10

Speech recognition ability scores were not gathered.  

To support his claim for benefits, the appellant has 
submitted a private audiological testing report and a 
statement from a medical care provider concerning his 
hearing.  The medical care provider wrote that the appellant 
had mild high frequency hearing loss predominantly at 4000 
Hz.  The provider further noted that the appellant had "100% 
word discrimination score bilaterally."  The examiner 
diagnosed the appellant with intermittent tinnitus and mild 
high frequency hearing loss.  The medical care provider 
further insinuated that the appellant's hearing loss and 
tinnitus was caused by or the result of his military service.  
The examiner did not attribute the conditions to any post-
service noise exposure including the firing of his weapon for 
the appellant's police and air marshal jobs or his monthly 
exposure to airplane engine noise.  However, the supporting 
data was provided in graphical format and was summarized 
without individual Hertz levels specified.  The Board cannot 
interpret these findings.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).

In conjunction with his claim for benefits, the appellant 
underwent a VA Audiological Exam in March 2009.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
15
10
15
15
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The average puretone thresholds were 13 decibels in the right 
ear and 18 decibels in the left ear.  

The examiner, who reviewed the appellant's claims folder, 
reported that the appellant only complained of intermittent, 
not constant, tinnitus.  It was then noted that the measured 
hearing thresholds of both ears did not meet the criteria for 
disability under VA regulations.  The examiner went on to 
write:

	. . . it is the opinion of this 
examiner that [the service member's] 
hearing thresholds do not meet the 
criteria for disability under VA 
regulations.  After review of service 
medical records, personal interview and 
audiometric testing, it is the opinion of 
this examiner that the bilateral 
intermittent tinnitus described by [the 
service member] should not be considered 
pathologic since occasional tinnitus 
occurs in the normal population without 
hearing loss. . . . Due to excessive non-
military occupational noise exposure and 
the lack of discharge audiogram from the 
National Guard, speculation would be 
involved to determine if mild hearing 
loss occurred due to field artillery 
exercises, police work or the 12-14 
commercial flights [the veteran as a 
Federal Air Marshal] flies per week.  

At the outset, the Board notes that although the service 
member has been diagnosed by a private doctor as having 
hearing loss, noted as mild functional impairment, the 
service member does not have evidence of current, 
sensorineural hearing loss via audiogram.  That is, per 38 
C.F.R. § 3.385 (2008), the appellant has not been measured to 
have impaired hearing because the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
is not 40 decibels or greater; or the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are not 26 decibels or greater; or the speech 
recognition scores using the Maryland CNC Test are not less 
than 94 percent.  Thus, as the service member has not 
demonstrated a current diagnosis of hearing loss conforming 
to the requirements of 38 C.F.R. § 3.385 (2008), service 
connection must be denied.

Yet, despite the fact that the appellant does not have a 
ratable hearing loss, the appellant still contends that he 
suffers from bilateral hearing loss.  Yet, the appellant has 
not provided any additional medical evidence that would 
support his claim.  He has not proffered audiological 
measurements that would indicate that his hearing loss meets 
the minimum VA requirements.  

Moreover, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that he now suffers from a hearing loss of 
both ears that meets the minimum VA requirements and that the 
hearing loss is attributable to his service or a service-
connected disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 495 (1992).  Therefore, his opinion, while offered in 
good faith, cannot be considered competent medical evidence 
and, as such, it is insufficient for purposes of establishing 
the existence of a disability, a nexus, or causation.  38 
C.F.R. § 3.159(a)(1) (2008); also, see Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he may suffer difficulty hearing or that he has to listen to 
his music player at full volume or that he has difficulty 
discerning peoples voices in a crowded room.  However, he is 
not competent to say that he has an actual disability for VA 
purposes and that such a condition was caused by his service.  
In other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving a medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from bilateral 
hearing loss.  The Board also believes that the appellant is 
sincere in expressing his opinion with respect to the 
etiology of the purported, but medically undocumented, 
disorder.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the actual 
existence of a ratable (for VA purposes) hearing loss 
disability and even if present, the etiology of the claimed 
disorder.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from bilateral hearing loss 
for VA purposes that was caused by or related to his service 
has not been presented.  Therefore, it is the conclusion of 
the Board that the preponderance of the evidence is against 
the appellant's claim.  As the evidence is not in equipoise, 
the appellant is not afforded the benefit-of-the-doubt, and 
the Board concludes that service connection may not be 
granted.

The remaining question is whether service connection may be 
granted for tinnitus.  A private medical provider has 
insinuated that the appellant's claimed tinnitus was caused 
by his military service.  A VA doctor has opined that not 
only does the appellant not suffer from a chronic, vice 
intermittent, condition, but that the claimed condition was 
not due to or the result of his military service.  Given 
these two divergent hypotheses, the appellant has argued that 
the Board should accept his doctor's opinion and grant 
service connection for tinnitus.  

Yet, it is unclear from the statement provided by the private 
doctor whether he made his conclusion based on the history 
provided by the appellant or whether said opinion was made 
based upon all of the available medical records.  The Board 
finds the statements from the physician inconclusive and 
speculative.  In other words, it is not definitive in proving 
the claim.  The assertions are deemed to be of limited weight 
as the statement fails to assert a medical basis upon which 
the suppositions have been predicated thereon.  The Court has 
made it clear that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  As pointed out previously, the statement 
provided by the examiner is just that - a statement - without 
any supporting documents or clinical data that would 
corroborate the assertions made by the physician.

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the appellant's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In the relatively recent case of Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008), the Court held that a claims file 
review, as it pertains to obtaining an overview of an 
appellant's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of treating the appellant 
for an extended period of time and/or reviewing pertinent 
medical literature.  

The relevant focus is not on whether the clinician had access 
to the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

Nevertheless, the failure of the physician to provide a basis 
for his or her opinion goes to the weight or credibility of 
the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  The Court has further recognized that a 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Reliance on an appellant's statements renders a medical 
report incredible only if the Board rejects the statements of 
the appellant.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
The Board may reject a medical opinion that is based on facts 
provided by the appellant that have been found to be 
inaccurate because other facts present in the record 
contradict the facts provided by the appellant that formed 
the basis for the opinion.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  As such, this medical opinion it is of 
little probative value.  In other words, if it is shown that 
the appellant's statements are inaccurate or speculative, and 
a physician relied upon inaccurate or speculative information 
in giving his/her opinion, the Board may reject the opinion 
because of the inaccuracy of the underlying statements 
provided by the appellant.  

In this case, the VA doctor's opinion has more probative 
value than the opinion provided by the private physician.  
First, the private physician did not have access to any of 
the appellant's medical records.  Yet, the VA physician was 
able to review the service medical treatment records along 
with private and VA medical records contained in the claims 
folder.  

While the private physician need not rely on a review of the 
claims file as the basis for his opinion, he cited to 
inaccuracies.  That is, the appellant's statements to the 
doctor do not appear to be as forthcoming as the appellant's 
statements to the VA medical care provider.  Specifically, 
the appellant did not inform the private doctor that he 
served as a police officer and air marshal and that he fired 
various weapons in the performance of his duties in these two 
positions.  He further did not mention that he was monthly 
exposed to engine noise.  Third, and most significantly, the 
VA examiner reviewed in detail the pertinent medical records, 
discussed the salient facts, and provided complete rationale 
for all conclusions presented, as noted in the discussion 
above.  The private examiner did not do this.

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the 
appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  In arriving at this conclusion, the VA examiner 
concluded that the appellant's intermittent tinnitus was not 
caused by or the result of his military service.  

The appellant's claim is left with the appellant's assertions 
that his intermittent tinnitus is somehow related to his 
service.  However, it is well established that laypersons 
without medical training, such as the appellant, are not 
competent to comment on medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2008) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The lay written 
statements and testimony before the Board are thus 
insufficient to establish an etiological relationship between 
the claimed disorder and the appellant's service.  

Therefore, his opinion, while offered in good faith, cannot 
be considered competent medical evidence and, as such, it is 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  That is, 
he is not competent to say that he now has an actual 
disability that is related to his service.  In other words, 
there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his tinnitus and how it 
may have been caused by his military service.  However, the 
matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau.  The appellant is 
not competent to provide more than simple medical 
observations.  He is not competent to provide complex medical 
opinions regarding the nature of his purported conditions.  
See Barr.  Thus, the lay assertions are not competent or 
sufficient.

Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that service connection may not granted.  


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


